   Case: 1:18-cv-00266-TSB Doc #: 13 Filed: 06/01/20 Page: 1 of 4 PAGEID #: 215




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 MEGAN MILLER,                                :      Case No. 1:18-cv-266
                                              :
       Plaintiff,                             :      Judge Timothy S. Black
                                              :
 vs.                                          :
                                              :
 ABILITY RECOVERY SERVICES,                   :
 LLC,                                         :
                                              :
        Defendant.                            :

                     ORDER GRANTING PLAINTIFF’S MOTION
                    TO COMPEL POST-JUDGMENT DISCOVERY
                          FROM DEFENDANT (Doc. 12)

       This civil action is before the Court on Plaintiff Megan Miller’s (“Plaintiff”)

motion to compel post-judgment discovery from Defendant Ability Recovery Services,

LLC (“Defendant”) (the “Motion to Compel”). (Doc. 12).

                                 I.     BACKGROUND

       On March 15, 2019, the Court issued an Order awarding Plaintiff $22,287.00, for

Defendant’s violations of the Fair Debt Collection Practices Act (15 U.S.C. § 1692, et

seq.), the Telephone Consumer Protection Act (47 U.S.C. § 227, et seq.), and the Ohio

Consumer Sales Practices Act (Ohio Rev. Code § 1345.01, et seq.). (Doc. 9). Thereafter,

the Clerk entered a corresponding Judgment. (Doc. 10).

       On April 22, 2019, Plaintiff served post-judgement discovery requests on

Defendant, seeking information regarding the existence and whereabouts of Defendant’s

assets. (Doc. 12-1 at ¶ 2). On May 8, 2019, Defendant’s CFO informed Plaintiff’s
    Case: 1:18-cv-00266-TSB Doc #: 13 Filed: 06/01/20 Page: 2 of 4 PAGEID #: 216




counsel that Defendant had received the requests.1 (Id. at ¶¶ 4, 6). Nonetheless, to date,

Plaintiff has not received either a response or an objection to the requests. (Id. at ¶ 8).

       Now, in the Motion to Compel, Plaintiff asks the Court to compel Defendant to

respond to the post-judgement discovery requests under Rules 69(a)(2) and 37(a)(3) of

the Federal Rules of Civil Procedure. (Doc. 12). In keeping with its prior conduct,

Defendant has not filed a response in opposition to the Motion to Compel.

                            II.     STANDARD OF REVIEW

       Federal Rule 69(a)(2) provides that, “[i]n aid of the judgment or execution, the

judgment creditor . . . may obtain discovery from any person—including the judgment

debtor—as provided in [the Federal Rules] . . . .” See also United States v. Conces, 507

F.3d 1028, 1040 (6th Cir. 2007).

       Under the Federal Rules, a party must respond to a discovery request within 30-

days after its date of service. See Fed. R. Civ. P. 33(b)(2), 34(b)(2). If a party fails to

respond to an appropriate discovery request, the Court may issue an Order compelling a

fulsome response. See Fed. R. Civ. P. 37(a)(3); see, e.g., United States v. Thomas, No.

4:04-CV-49, 2017 WL 571506, at *2 (E.D. Tenn. Feb. 13, 2017).

       A district court enjoys broad discretion in managing discovery, and, as a result, a

district court’s decision to grant or deny a motion to compel is reviewed for an abuse of

discretion. See Lavado v. Keohane, 992 F.2d 601, 604 (6th Cir. 1993).



1
  To be precise, on May 8, 2019, Plaintiff’s counsel received a call from an individual named
Patricia Cob, who asserted that she was Defendant’s CFO and confirmed that she had received
the requests. (Doc. 12-1 at ¶¶ 4, 6).
                                               2
   Case: 1:18-cv-00266-TSB Doc #: 13 Filed: 06/01/20 Page: 3 of 4 PAGEID #: 217




                                    III.   ANALYSIS

       Here, there is no question that Plaintiff served Defendant with its post-judgement

discovery requests on April 22, 2019. (Doc. 12-1 at ¶ 2). Nor is there any question that

Defendant failed to respond to those post-judgment discovery requests within 30 days (as

required). (Id. at ¶ 8); Fed. R. Civ. P. 34(b)(2). Accordingly, the Court has the discretion

to issue an Order, compelling the Defendant to provide fulsome responses. See Fed. R.

Civ. P. 37(a)(3). On review, the Court concludes that such an exercise of discretion is

appropriate for at least two reasons.

       As an initial matter, Plaintiff’s requests, which seek information regarding the

existence and whereabouts of Defendant’s assets, constitute exactly the type of discovery

requests permissible under Federal Rule 69(a)(2). (Doc. 12-2 at 2–4); see, e.g., Aetna

Grp. USA, Inc. v. AIDCO Int’l, Inc., No. 1:11-MC-23, 2011 WL 2295137, at *2 (S.D.

Ohio June 8, 2011) (stating that it is appropriate for the judgment creditor to “obtain

information [regarding] the existence or transfer of the judgment debtor’s assets” in the

context of post-judgment discovery requests (quotation marks and citation omitted)).

       And moreover, as Defendant has failed to object to Plaintiff’s requests, Defendant

has waived its right to dispute the propriety of the discovery sought. (Doc. 12-1 at ¶ 8);

see, e.g., Badri v. Huron Hosp., No. 1:08-CV-1913, 2009 WL 10689495, at *2 (N.D.

Ohio Oct. 27, 2009) (stating that “a party which fails to object to a discovery request

waives any objections it might otherwise might have made” (citing Richmark Corp. v.

Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992))).


                                             3
   Case: 1:18-cv-00266-TSB Doc #: 13 Filed: 06/01/20 Page: 4 of 4 PAGEID #: 218




                                  IV.   CONCLUSION

        Based upon the foregoing, the Court concludes that Plaintiff’s Motion to Compel

(Doc. 12) should be and is hereby GRANTED. Thus, Defendant SHALL respond to the

post-judgment discovery requests (Doc. 12-2) within 30 days of the date of this Order.

        Additionally, as the Court has granted Plaintiff’s Motion to Compel (Doc. 12), the

Court GRANTS Plaintiff leave to file a motion, within 30 days of the date of this Order,

seeking the attorney fees incurred in bringing the Motion to Compel. See Fed. R. Civ. P.

37(a)(5)(A) (stating that a party who prevails on a motion to compel discovery must be

awarded the reasonable expenses incurred in bringing the motion unless the movant

failed to attempt to obtain the discovery without Court intervention, the opposing party’s

failure to respond was substantially justified, or other circumstances make the award of

expenses unjust).

        Finally, the Court DIRECTS the Clerk to serve a copy of this Order on Defendant

via certified mail.

        IT IS SO ORDERED.

Date:       6/1/2020                                          s/Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             4
